Citation Nr: 1607061	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  06-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Myasthenia Gravis (MG). 


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, S.G.


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to November 1991.

This matter comes before the Board of Veterans Appeals (BVA or Board) from an
April 2005 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in St Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing is of record.  

The case was most recently before the Board in June 2014 wherein the claim for service connection for MG was denied.  The Veteran appealed to the Court.  The Court issued a January 2015 order granting a Joint Motion filed by counsel for both parties, vacated the Board's June 2014 decision, and remanded the matter to the Board for action in compliance with the Joint Motion. 

The Veteran submitted an additional medical evidence in January 2016 accompanied by a waiver of RO review.  Accordingly, all evidence has been reviewed by the Board in connection with this claim.


FINDING OF FACT

The evidence is at least in equipoise as to whether the onset of the Veteran's Myasthenia Gravis occurred during his active service.


CONCLUSION OF LAW

The criteria are met for service connection for Myasthenia Gravis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as Myasthenia Gravis (an organic disease of the nervous system), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); Myasthenia Gravis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran was clinically diagnosed as having Myasthenia Gravis by Dr. D.T. in July 1999.  

Regarding in-service incurrence, a diagnosis of Myasthenia Gravis is not presented. However, at his September 2009 Board hearing and in various documents of record, the Veteran claims that he had numerous symptoms of Myasthenia Gravis during active duty service.  He asserts he had dizziness, foot and leg pain, low back pain, hair loss, blurred vision, general muscle weakness and fatigue, and difficulty chewing and swallowing during service which he attributes to early stages of the disability.  The Veteran's service treatment records show treatment for dizziness, foot and leg injuries, and hair loss, diagnosed as alopecia.  

Regarding the requirements for Shedden element (3), the record includes multiple positive and negative opinions regarding the etiology of the Veteran's currently diagnosed Myasthenia Gravis.  Notably, an October 2013 VA examiner found that the Veteran's Myasthenia Gravis was less likely than not related to service.  The rationale was based on a lack of evidence of the disability in service, or for many years thereafter, and medical literature indicating the low probability of the Veteran's Alopecia Areata being linked to the subsequent development of Myasthenia Gravis.  

The Veteran submitted a private opinion from Dr. T.G., a family physician with experience in urgent care, dated in December 2015.  The physician noted that he reviewed "relevant claims file records" including service treatment records, VA and civilian treatment records, and VA review findings.  Dr. T.G. identified clinical records and lay evidence indicating that the Veteran had symptoms of Myasthenia Gravis much earlier than that time.  Dr. T.G. stated that autoimmune diseases such as Myasthenia Gravis are "well known for periods of 'exacerbation and remission'" which explains the time between service discharge in 1991 and his diagnosis in 1999.  The physician observed that the Veteran's service treatment records show a diagnosis of Alopecia Areata in October 1989.  He also recognized the negative VA opinion with respect to the Alopecia diagnosis.   However, unlike the VA physician, Dr. T.G. indicated that there were two types of MG, and that the Veteran most likely had late-onset MG (LOMG), which less frequent than early-onset MG.  He went on to explain the autoimmune disease/problem/dysregulation that caused the Veteran's Alopecia in service was likely the precursor of his LOMG or there was at least a correlation between the two.  In short, the physician essentially concluded that the initial onset of the Veteran's MG could be traced back to his active military service.


Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's diagnosed Myasthenia Gravis is related to service.  With the resolution of all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Myasthenia Gravis is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


